 

 

Case 7:20-m|- -02068 Document 1 Filed on 10/03/20 in TXSD Page 4
AO 91 (Rev 8/01) Criminal Complaint ed Soles District Court
woethenn District Gr Texas
United States District Court :
SOUTHERN DISTRICT OF TEXAS OCT 03 2020

 

 

McALLEN DIVISION

David J. Bradley, Clerk
UNITED STATES OF AMERICA

V. 7 CRIMINAL COMPLAINT
Andres Vargas-Garcia Principal United States Case Number:
“YOB: © 1986 M-20- 4 > lo} -M
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my .
knowledge and belief. On or about — October 1, 2020 in Hidalgo County, in

the __ Southern . District of Texas defendants(s) did,
(Track Statutory Language of Offense) “

knowing or in reckless disregard of the fact that Pedro Linares-Perez, and Joel Gonzalez-Nieves,
citizens and nationals of Mexico, along with seven (7) other undocumented aliens, for a total of
nine (9), whe had entered the United States in violation of law, did knowingly transport, or move —
or attempted to transport said aliens in furtherance of such violation of law within the United

States, that is, from a location in Donna, Texas to the point of arrest near Donna, Texas, by way
of motor vehicle,

in violation of Title , 8 United States Code, Section(s) 1324(a){1)(A)(ii) FELONY

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

SEE ATTACHED

On October 1, 2020 a concerned citizen relayed information to the Weslaco Border Patrol Station, about a grey
in color jeep, picking up possible illegal aliens near McManus and Bell’s Brothers farms south of Donna, Texas.
The information was relayed via service radio to Border Patrol Agents in the field. This area is well known for
alien and narcotic smuggling, due to the proximity to the Rio Grande River. |

A short time later, an Agent observed a grey SUV, driving north of the area known as the "McManus gap", near

Donna, Texas. The agent proceeded to follow the vehicle in order to conduct an immigration inspection. The
agent activated his emergency equipment and the driver stopped his vehicle.

Continued on the attached sheet and made a part of this complaint: [xlves Tj No

 

 

Complaint authorized by AUSA Michael Mitchell . ISf Jose E. Diaz
, Signature of Complainant
Submitted by reliable electronic means, sworn to and attested Jose E. Diaz Border Patrol Agent
telephonically per Fed. R. Cr.P.4.1, and probable cause found on: Printed Name of Complainant
¢
October 3, 2020 Ce /0O'is as at McAllen, Texas 9 “9
Date

 

 

City and State

   

J. Scott Hacker _ _U. S. Magistrate Judge.
Name and Title of Judicial Officer
 

Case 7:20-mj-02068 Document 1 | Filed on 10/03/20 in TXSD " Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
NicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-20-A0L¢M

RE: Andres Vargas-Garcia

CONTINUATION:

The agent approached the grey jeep and made contact with the driver, later identified as Andres
Vargas-Garcia, who claimed to be a United States Citizen. Contact was also made with the front seat
passenger, later identified as Gloria Linda Cavazos, a United States Citizen. Agents observed nine (9)
more subjects crammed in the back seat. All nine (9) subjects were determined to be illegally present —
in the United States.

At this time, Vargas was read his Miranda Rights and placed under arrest. He was transported to the
McAllen Border Patrol Station to be processed accordingly.

Principal Sworn Statement:

Andres Vargas-Garcia, a United States Citizen, was advised of his Miranda Rights, stated he
understood his Rights, and agreed to provide a statement.

Vargas claimed he was in need of money and a friend offered him a job picking up illegal aliens.
Vargas admitted he picked up eight (8) to nine (9) illegal aliens and was to be paid $300 per each
illegal alien. Vargas stated that he was receiving instructions via his cellular phone and added that the
vehicle he used was provided to him by the people who hired him.

Material Witness 1 Statement:

Pedro Linares-Perez, a citizen of Mexico, was advised of his Miranda Rights, stated he understood his
Rights, and agreed to provide a statement.

Linares.claimed he made his own smuggling arrangements and was to pay $5,000 once he arrived in
Houston, Texas. Linares claimed that he used a raft to cross the river into the United States with eight
(8) other people and one (1) rafter. After crossing the river, the rafter gave the group a description of
the vehicle that would be picking them up. After approximately fifteen (15) minutes of waiting, a gray
Jeep Cherokee arrived to pick them up. Linares mentioned that the driver and passenger never spoke
to the group, only offered them water. Linares stated that after driving for approximately fifteen (15)
minutes, he overheard the driver say “I should just stop”, as they were pulled over by Border Patrol.

Linares identified Andres Garcia-Vargas, through a photo lineup, as as the driver of the vehicle he was
being transported in.

Page 2
 

Case 7:20-mj-02068 Document 1 Filed on 10/03/20 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

“ATTACHMENT TO CRIMINAL COMPLAINT:

M-20-20/ (0M

RE: ‘Andres Vargas-Garcia

CONTINUATION:

Material Witness 2 Statement:

Joel Gonzalez-Nieves, a citizen of Mexico, was advised of his Miranda Rights, stated he understood
his Rights, and agreed to provide a statement.

Gonzalez claimed he made his own smuggling arrangements and has paid $1,500 to be smuggled and
transported to Weslaco, Texas. Gonzalez stated that he used a raft to cross the river into the United
States with eight (8) other subjects. Gonzalez added that the group waiting in the brush for about ten
(10) minutes, until they were picked up by a green or gray colored SUV, similar to a Cherokee.
Gonzalez mentioned that once Border Patrol got behind their vehicle, the female passenger instructed
the driver to stop.

Gonzalez identified Andres Vargas-Garcia, through a photo lineup, as the driver of the vehicle he was
being transported in.

Page 3
